[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-11098                MARCH 7, 2011
                                 ________________________            JOHN LEY
                                                                      CLERK
                         D.C. Docket No. 2:08-cr-00127-WKW-SRW-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff - Appellee,

                                           versus

MICHAEL T. CHAPPELL,

lllllllllllllllllllll                                          Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Alabama
                                ________________________

                                       (March 7, 2011)

Before CARNES, PRYOR, and COX, Circuit Judges.

PER CURIAM:

         Michael T. Chappell filed this appeal to challenge the conditions of his pre-

trial release that barred him from assisting in filing tax returns and from obtaining
an Electronic Filing Identification number from the IRS. While this case was

pending on appeal, Chappell’s pre-trial release was revoked because of a violation

of another condition, unrelated to the ones he challenged in this appeal.

Accordingly, this appeal is moot.

      DISMISSED AS MOOT.




                                         2